Hon. Bevington   Reed                              Opinion   No.   M-851
Commissioner,   Coordinating   Board
  Texas College   and University     System        Re:   Can the Houston In-
P. 0. Box 12788, Capitol     Station                     dependent   School District
Austin,  Texas   78711                                   establish   a junior   college
                                                         district   under provisions
                                                         of Section   51.011 of the
Dear Dr.   Reed:                                         Texas Education     Code?

             You have requested    the opinion     of this office        concern-
ing whether the Houston Independent          School District      may utilize
the provisions     of Section  51.011 of the Texas Education             Code to
organize    a junior  college  district     coterminous     with the bound-
aries of the Houston Independent        School District        or must the
organization     and creation  of such a junior       college    district     be
pursuant    to the provisions    of Article     2815h-2a,    Vernon’s, Civil
Statutes.

            Both Section  51.011 of the Texas Education   Code and
Article 281Sh-2a were enacted by the 61st Legislature       in 1969.
Section 5 of House Bill    534, Acts of 61st Legislature,    1969,
Regular Session,   Chapter 889, the Texas Education    Code, pro-
vides that:

            “If any act,passed     at the same session          of
      the legislature   conflicts    with any provision           of
      the Texas Education     Code, the.act  prevails.”
      (Emphasis added.)

This office        has previously-held      that’ ininstances       where a pro-
vision    of the Texas Education         Code conflicts      with another    statute
passed at the same session            of the Legislature       which enacted    the
Code that the provisions           of the statute     control    over the pro-
visions     of the Texas Education        Code.    Attorney     General’s  Opinion
No. M-649      (1970).      In view of the foregoing,         it becomes necessary
to ascertain         whether Section    51.011 of the Texas Education         Code
and Article        2815h-2a are in conflict.

            Section   51.011 of the Texas Educ,ation code and the en-
suing sections     of Subchapter   B thereof,   as well as Article 2815h-2a,
deal with the creation      of junior   college  districts.

                                    -4132-
                                                                  .      .




‘Hon.   Bevington    Reed,   page   2      (M-851)



            Section   51.011 authorizes       the establishment    of an
independent   school district      junior   college   in instances    where
the assessed    property   valuation     of the district    is not less than
$12,000,000   and the average daily        attendance    in the high schools
within the district      is not less than 400 students,         or where
the assessed    property   valuation     of the district     is $20,000,000
or more and the average daily         attendance    in the high schools
within the district      is less than 400 students        but not less than
300 students.

            The petition      for an election          to create      a junior   college
district   pursuant to Section          51.011 is provided          for in Section
51.012,   and such petition        must be signed by not less than five
percent   (5%) of the qualified          taxpaying      electors      of the proposed
district.     Pursuant to the provisions             of Section       51.016 and
Section   51.017 a junior       college     district      established      pursuant
to Section    51.011 may be governed by either                the board of trustees
of the independent       school    district     or a separate         board of trustees
for the junior     college    district.        Section     51.012 authorizes        the
governing   board of a junior         colelge     district     created     pursuant to
Section   51.011 to issue bonds and levy ad valorem taxes.                       The
annual bond tax rate is limited             to fifty     cents     ($.SO) on the
$100 valuation     of taxable      property     in the district,          and the annual
bond tax together      with the annual maintenance               tax cannot exceed
the aggregate     of one dollar       ($1) on the $100 valuation             of tax-
able property     in the district.

             Article     2815h-2a authorizes            the creation       of junior
college   districts      by school      districts       having an assessed         valu-
ation of more than $3,868,000,000                 and located       in a county having
a population      of 1,200,OOO or more.              Section     2 of Article      2815h-2a
provides   for the calling         of an election          to create      a junior    col-
lege district      upon the petition          of at least        ten percent      (10%) of
the qualified       taxpaying    voters     of the district.            If authorized
by the voters       a junior    college     district       created    pursuant to
Article   2815h-2a may issue bonds and levy a tax not to exceed
ten cents    ($.lO)     per $100 of the assessed              valuation      of all taxable
property   situated      within    the district.           Section    5 of Article
2815h-2a requires        the election       of a board of trustees             to govern
the junior    college     district      at the time of the election              to decide
the issue of creating          the junior       college     district.

             The foregoing     observation   concerning     the provisions
 of Article    2815h-2a and Subchapter      B of the Texas Education
 Code disclose    that there exist      numerous differences     between            the
 two procedures     for creating    junior  college   districts    -- the
 percentage    of voters   to be obtained    on the petition     calling

                                        -4133-
           .     .




Hon. Bevington       Reed,   page    3      (M-851)



for an election   on the issue of creating     the junior    college
district,  the tax vote,   the manner of providing      for the govern-
ing board of the junior    college   district,   and the basic require-
ments that a district    must have to avail    itself   of either    Section
51.011 of the Texas Education      Code or Article    2815h-2a.

              As Section       51.011 of the Texas Education        Code and
Article    2815h-2a do differ         in their provisions,      this then raises
the question      of whether the Houston Independent            School District
may comply with the provisions             of Subchapter     B of the Texas
Education      Code or must it comply and be governed by the pro-
visions    of Article      2815h-2a in connection        with the creation     of a
junior    college    district.       Pursuant to our holding       in Attorney
General's      Opinion M-649 (1970),         if these provisions      are in con-
flict   then the provisions          of Article    2815h-2a will     control.

               Section   1 of   Article       2815h-2a   provides,         in part,
that:          .

                "A~school district         . . . ma establish          a
         junior   college district         as prove
                                                  -3 ed by the        Act                                                              .     .




Hon.   Bevington   Reed,   page   4      (M-851)



Tex. 394, 168 S.W.2d 636 (1943).  . .       The courts     will generally .
interpret    the language usea in a statute           in a manner to make
all relevant      laws harmonious     if possible.      State v. Standard
Oil Co., 130 Tex. 313, 107 S.W.Zd 550 (1937);               Griffin    v. City
mahachie,            276 S.W. 201 (Comm.App. 1925).           Statutes    enacted
by the same Legislature        relating    to the same subject        should be
interpreted,      if possible,    so as to harmonize       their provisions.
Slater    v. Ellis    County Levee Improvement District           No. 9, 120
Tex. 272. 36 S.W.2d 1014 11931‘1.            Statutes   will not be con-
strued    as conflicting     if such construction       can be reasonably
avoided.     Mitchell    v. Hancock,     196 S.W. 694 (Tex.Civ.App.         1917,
no writ).

           Both Article  2815h-2a and Section       51.011 of the
Texas Education   Code make use of.the   word "may" in connection
with the creation   of a junior  college  district.       In the case
of Ross v. Tide Water Oil Co., 136 Tex. 66, 145 S.W.2d 1089
(1941), the Court stated:

            "'May' will not be treated   as a word of
       command unless there is something     in the con-
       text or subject  matter of the act to indicate
       it was used in that sense.    . . .ll

The courts      have normally       interpreted     the word "may" to be oer-
missive    rather than mandatory.-            See Hudson Underwriters     Agency
of Franklin       Fire Insurance        Co. v. Ablon,    203 S.W.2d 584 (Tex.
Civ.App.     1947            d'       )   Kleck v. Zoning Board of Adjustment
of City of Sai ~X:%01s!i9'S.W.2d                 406 (T     .C' A . 1958      error
ref.);    State v. Clemen;s           319 S.W.2d 450 ~~exl~ivP~pp.       1958
error   ref.).      As the Leeislature         has made use'of    the word "Aav"
in both Article         2815h-2:    and Section     51.011 of the Texas Edu-'
cation    Code, it would seem to indicate              that the intent was to make
available      alternative     procedures      which could be used in creat-
ing a junior       college    district.       Had the Legislature    desired   that
only Article       2815h-2a or Section         51.011 of the Texas Education
Code be available,         it would seem that mandatory rather           than per-
missive    language would have been used.

             In view of the foregoing     rules  of statutory   construction,
and in view of the use of the word "may" in both Section            51.011
of the Texas Education      Code and Section    1 of Article   2815h-2a,
we are of the opinion      that the provisions     of Subchapter B of the
Texas Education     Code and Article   2815h-2a should be given a
construction    or interpretation    which would harmonize them rather
than raise    a conflict   between them.     Consequently,   we are of the



                                      -4135-
            .     .




Hon.   Bevington      Reed,   page   5     (M-851)



opinion    that Section    51.011 of the Texas Education             Code and
Article    2815h-2a provide      for alternative        means of creating     or
establishing     a junior   college    district,       and the Houston In-
dependent    School District       has the option       of selecting    which
of the procedures      available     it will     follow   and by which it
will    be governed in establishing         such district.

                                SUMMARY

              Section   51.011 of the Texas Education Code
       and Article     2815h-2a,     Vernon's     Civil    Statutes,
       provide    for alternative       means of creating        or
       establishing     a junior     college    district     and are
       not in conflict.        The Houston Independent           School
       District     has the option      of selecting       which of
       the procedures      available      it will    follow    and by
       which it will be governed            in establishing      such
       district.                                 A




Prepared        by Pat Bailey
Assistant        Attorney  General

APPROVED:
OPINION COMMITTEE

Kerns Taylor,   Chairman
W. E. Allen,  Co-Chairman
Bob Lattimore
Vince Taylor
Tom Sedberry
Linward Shivers

MEADEF. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant

                                         -4136-